UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2147


PHILLIP WARD; DEIRDRE WARD,

                Plaintiffs - Appellants,

          v.

BRANCH BANKING AND TRUST; THE FISHER LAW GROUP, PLLC,


                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Ellen L. Hollander, District Judge.
(8:13-cv-01968-ELH)


Submitted:   February 23, 2017              Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Phillip Ward, Deirdre Ward, Appellants Pro Se. Brian L. Moffet,
Zachary Saul Schultz, MILES & STOCKBRIDGE, PC, Baltimore,
Maryland, Martin Stuart Goldberg, BP FISHER LAW GROUP, LLP, Oxon
Hill, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Phillip Ward and Deirdre Ward seek to appeal the district

court’s order denying relief on their civil complaint.             Appellee

Branch Banking and Trust (“BB&T”) moves to dismiss the appeal as

untimely, and the Wards have replied to the motion.                We grant

BB&T’s motion and dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     “[T]he timely filing of a notice of appeal in a civil case is

a jurisdictional requirement.”       Bowles v. Russell, 551 U.S. 205,

214 (2007).    Generally, a party has 30 days after the entry of the

district court’s final judgment or order to notice an appeal.            See

Fed. R. App. P. 4(a)(1)(A).     The notice period may be extended or

reopened by the district court.      See Fed. R. App. P. 4(a)(5), (6).

The district court entered final judgment on May 18, 2016. Because

the Wards filed their notice of appeal of this order on July 18,

2016, their notice of appeal was untimely.             Additionally, the

district court denied their motion to extend the appeal period,

finding that the Wards did not demonstrate excusable neglect or

good cause for an extension.

     Because the Wards failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We dispense with oral argument because the

facts   and   legal   contentions   are   adequately   presented    in   the



                                     2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3